Citation Nr: 1221951	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  98-09 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a bunionectomy of the left foot with hallux valgus and degenerative changes.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a bunionectomy of the right foot with degenerative changes of the first metatarsophalangeal and hallux valgus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active service from April 1989 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  [Due to a change in the location of the Veteran's residence, jurisdiction of her appeal was subsequently transferred to the RO in Chicago, Illinois.]  

The Board observes that the issue of entitlement to a waiver of a recovery of an overpayment of educational benefits was remanded in February 2005.  An e-mail dated in October 2011 indicates that the waiver was granted.  Accordingly, the Board concludes that the issue of entitlement to a waiver of a recovery of an overpayment of educational benefits is no longer on appeal.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.  

REMAND

Regrettably, another remand is necessary.  The issues on appeal were previously remanded by the Board in January 1999 and July 2003 for further evidentiary development.  Since then, the Veterans Law Judge (VLJ) who held a hearing in August 1998 has retired.  Following the Board's July 2003 Remand development, a letter was sent to the Veteran in May 2012 informing her that the VLJ who previously held a hearing in her claim was no longer with the Board.  The letter apprised the Veteran of the option to have a new hearing, as the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  
In a reply received by the Board later in May 2012, Veteran indicated that she would like to appear before a current VLJ at a videoconference hearing at the RO.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  A hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011).  A remand of the present appeal is necessary to afford the Veteran her requested hearing.

Also, a review of the Veteran's Virtual VA file indicates that a temporary file may have been created and is at the RO--as evidenced by the RO's replies in March 2012 and April 2012 to Congressional inquiries as to the status of the Veteran's claims.  Although a Congressional inquiry response from the RO dated in May 2012 indicates that the Veteran's claims file is at the Board, the Board observes that a review of the claims file in its possession does not contain any Congressional inquiries, leading to the conclusion that a temporary file at the RO exists.  On remand, any temporary files should be associated with the regular claims file prior to the scheduling of a hearing.

Accordingly, the case is REMANDED for the following actions:

1.  Associate any temporary file(s) of the Veteran's that is(are) located at the RO with her regular claims folder.  

2.  Then, schedule the Veteran for a videoconference hearing before a VLJ at the RO.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the claims file [including any associated temporary file(s)] should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

